Affirming.
Property belonging to Ellen Bow and eight others was taken for the construction of a highway, and Ellen Bow alone had appealed.
The statement of appeal filed reads, "Ellen Bow et al., Appellants," but such expressions as "et al.," "etc.," "and others," and "c.," are absolutely meaningless in a statement filed under section 739 of the Code of Civil Practice.
No exceptions had been filed to the report of the commissioners; therefore there was no issue made in the trial court and nothing to complain of here.
This concludes no one but Ellen Bow, as she is the only appellant.
Judgment affirmed. *Page 565